Conviction for murder; punishment, death.
We regret that no brief is on file for appellant. Considering his bills of exception, we observe that the record shows that the jury wheel from which appellant's special venire was drawn, was legally filled by regularly appointed and acting deputy officials of the kind and character described in our statute (article 2094, Rev. Civil Stats., 1925). The fact that the deputies so acting were special deputies would not seem to us to vitiate their acts. There is no contention but that they were duly and properly appointed as such deputies, and that they properly qualified. Evidence was heard by the trial judge on the presentation of the motion, which evidence is brought before us in the bill of exception. We think the motion to quash the panel was without merit.
There is nothing in appellant's motion to quash the indictment, and no reason appears for setting out the grounds thereof.
Appellant's third and fourth bills of exception complain of the admission in evidence of a confession made by him, upon the grounds that the confessions were not voluntarily made, but were made under duress and as a result of threats; also that since appellant had pleaded guilty the contents of his confessions were of no materiality. Neither of said bills sets out the confessions in question; nor anything supporting or justifying the objections stated. We must conclude that the learned trial judge properly admitted the confessions. There is no limit either by statutory direction or judicial interpretation, upon the kind, character or amount of relevant testimony which the state may introduce upon a plea of guilty. The objections to the introduction in evidence of a hatchet, claimed to be the weapon used, upon the grounds of irrelevance and immateriality, are also without merit.
The facts in evidence seem to demonstrate a planned, calculated and cold-blooded killing for the purpose of robbery, and sustain the verdict of the jury.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.